Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
The amendment field 4/13/2022  which amends claims 1  and adds claims 15-20 has been entered. Claims 7-14 were canceled by the amendment filed 6/28/2021. The following Office action is applied to pending claims 1-6 and 15-20.
                 EXAMINER' S AMENDMENT
              An Examiner' s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner' s Amendment was given in communication with Tanya M. Harding on 5/25/2022. Applicants agreed the Examiner’s  proposed amendment of claim 1, and agreed to cancel claims 6 and 15.
         
          Claim 1 (currently amended). A method of identifying a protein target of a mono-PARP, the method comprising: contacting a small molecule compound 
(SMC) of formula: 


    PNG
    media_image1.png
    165
    467
    media_image1.png
    Greyscale


 wherein R is alkyl or aryl, with a protein, said protein comprising a polypeptide comprising a mono-poly-ADP-ribose-polymerases (PARP) catalytic domain comprising SEQ ID NO: 15 
	Cancel claims 6 and 15.

	The following is an examiner's statement of reasons for allowance: 
The 103 rejection of claims 1-6 over Morgan et al., Carter-O’Connell et al., Hottiger et al., reference “NCBI-EHA99817”  as evidenced by Jang et al. is withdrawn in light of the amendment of claim 1. 
 The following is the discussion of the closet art relative to the claimed  invention.
The closet art for the SEQ ID NO:15 is WO200222792 (‘792) which discloses amino acid sequence having 99.0% sequence identity to instant SEQ ID NO:15. However, like the wild-type PARP10, the AA sequence of ‘792 contains Ile at residue 168 (see the sequence alignment below; wherein Qy is instant SEQ ID NO:15 and Db is the sequence of ‘792). ‘792 does not reasonably teach or suggest the specific amino acid substitution “I168G” of SEQ ID NO:15. Thus, the amended claim 1 is free from prior art.


AC   AAB43084;
DE   Human ORFX ORF2848 polypeptide sequence SEQ ID NO:5696.
CC PN   WO200058473-A2.
CC PS   Claim 11; Page 4859-4860; 5507pp; English.

  Query Match  99.0%;    Length 368;
  Best Local Similarity   99.5%;  
  Matches  184;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 LERLAENTGEFQEVVRAFYDTLDAARSSIRVVRVERVSHPLLQQQYELYRERLLQRCERR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        163 LERLAENTGEFQEVVRAFYDTLDAARSSIRVVRVERVSHPLLQQQYELYRERLLQRCERR 222

Qy         61 PVEQVLYHGTTAPAVPDICAHGFNRSFCGRNATVYGKGVYFARRASLSVQDRYSPPNADG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        223 PVEQVLYHGTTAPAVPDICAHGFNRSFCGRNATVYGKGVYFARRASLSVQDRYSPPNADG 282

Qy        121 HKAVFVARVLTGDYGQGRRGLRAPPLRGPGHVLLRYDSAVDCICQPSGFVIFHDTQALPT 180
              ||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||||
Db        283 HKAVFVARVLTGDYGQGRRGLRAPPLRGPGHVLLRYDSAVDCICQPSIFVIFHDTQALPT 342

Qy        181 HLITC 185
              |||||
Db        343 HLITC 347

Therefore, claims 1-5 and 16-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656


/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656